I had intended to begin today by speaking of the sincerity with which Japan is implementing the Sustainable Development Goals, and I hoped to introduce the innovative ways by which we have been fostering public awareness of those Goals within Japan. I wanted to explain why the Women Entrepreneurs Finance Initiative is important to me personally and to the Government of Japan. I have been saying we will make universal health coverage part of the Japan brand, and in December we will hold a major conference in Tokyo with that theme.
The list of points I would have liked to raise here is long indeed — our contributions towards the rule of law, our determination to be steadfast in undertaking the Paris Agreement and our policy of addressing global infrastructure demand through quality investments. Moreover, what Japan wants to safeguard in every respect is the free, liberal, open international order and multilateral frameworks.
The world certainly holds high expectations towards the United Nations as the flag-bearer upholding those values. That is exactly why the Security Council should be reformed without delay, in response to the demands of the times. Japan will strive, together with its friends, to achieve such reforms. I had intended to state that Japan’s abiding determination is to play an active role for world peace as a permanent member of the Security Council. However, I have no choice but to focus my remarks on a single issue, that of North Korea.
North Korea conducted a nuclear test on 3 September. Whether or not it was a hydrogen bomb test, its scale far exceeded that of previous tests. Before and after that, on 29 August and again on 15 September — before the ink was even dry on Security Council resolution 2375 (2017), adopted to impose sanctions on North Korea — North Korea launched missiles. They were launched to fly over Japan and make a display of their cruising range. The gravity of that threat is unprecedented, and it is indisputably a matter of urgency. North Korea is attempting to dismiss with a smirk the efforts towards disarmament we have assiduously undertaken over the years. The non-proliferation regime is about to suffer a serious blow from its most confident disrupter ever.
Qualitatively, that recent crisis is of an altogether different dimension than those we have eluded every time that some dictator has attempted to acquire weapons of mass destruction. North Korea’s nuclear weapons either already are, or are on the verge of becoming, hydrogen bombs. Their means of delivery will sooner or later be intercontinental ballistic missile. Over more than 20 years since the end of the Cold War, where and when else, and to what dictators, have we allowed such self-indulgence? As it turns out, it is only towards North Korea that it has been allowed. That is the reality we find before us, and it was absolutely not a lack of dialogue that gave rise to the situation.
Dialogue dissuaded North Korea from pursuing its nuclear ambitions. Dialogue has afforded many of us the relief that the world had been saved from a crisis. Believing thus, many of us were relieved — not just once, but twice. The first time was in the early 1990s. At the time, the threat that North Korea imposed amounted to little more than openly displaying its withdrawal from the International Atomic Energy Agency (IAEA) and other inspection regimes. However, tensions were felt by those of us that surmised the intent of that.
After many twists and turns, in October 1994 what is known as the Agreed Framework was realized between the United States and North Korea. Under that framework, North Korea would be made to abandon its nuclear plans. In exchange, we would provide incentives to North Korea. To that end, Japan, the United States, and the Republic of Korea formed the Korean Peninsula Energy Development Organization (KEDO) in March the following year.
Taking KEDO as the implementing agent, we pledged to build and hand over two light-water reactors to North Korea and to provide 500,000 tons of heavy fuel oil annually as a stopgap measure for its energy demand. Those steps were all carried out accordingly. However, as time went by, it came to be known that North Korea had been continuing steadily with its uranium enrichment.
From the start, North Korea had never intended to abandon its nuclear ambitions. That had become readily apparent to all. After 2002, seven years after it was founded, KEDO suspended its operations. During that period, it can be said that North Korea defrauded the United States, the Republic of Korea and Japan with regard to assistance. Countries that recognized value in the KEDO framwork of providing incentives to change North Korea’s actions gradually came to join KEDO: the European Union, New Zealand, Australia, Canada, Indonesia, Chile, Argentina, Poland, the Czech Republic and Uzbekistan. North Korea betrayed the good faith of all those KEDO members. As one of the organization’s founding members, Japan had pledged to give a non-interest loan to KEDO and had fulfilled roughly 40 per cent of that pledge — that is, about $400 million of a $1 billion pledge.
The second crisis occurred in 2002, when KEDO suspended its operations and North Korea, saying it would end the freeze on its nuclear-related facilities, expelled IAEA inspectors. The concern was again that North Korea was continuing its uranium enrichment — and again we chose the path of defusing the situation through dialogue.
North Korea, China, and Russia joined the three founding members of KEDO — Japan, the United States and the Republic of Korea — to launch the Six-Party Talks in August 2003. Subsequently, after two years of twists and turns through the summer of 2005 into autumn, the six parties finally reached an agreement resulting in the release of a joint statement. North Korea committed to abandoning all nuclear weapons and existing nuclear programmes and to returning to the Treaty on the Non-Proliferation of Nuclear Weapons and to IAEA safeguards. Moreover, two years later, in February 2007, an agreement was concluded regarding what each of the six parties should do towards implementing the joint statement. A group of IAEA inspectors that had entered North Korea verified the shutdown of the nuclear-related facilities in Yongbyon, and in return North Korea received heavy fuel oil.
The series of events made people think that, this time, tenaciously continuing dialogue had finally caused North Korea to change its actions. But what actually happened? In February 2005, while the Six- Party Talks were under way, North Korea declared unilaterally that it was already in possession of nuclear weapons. Moreover, in October 2006, it openly carried out its first nuclear test. Its second nuclear test was in 2009. Finally, that same year, North Korea announced its withdrawal from the Six-Party Talks, stating it would never again take part in such talks. It was around that time that it was firing ballistic missiles on a repeated basis.
Over the course of more than a decade, beginning in 1994, the international community continued its efforts for dialogue with North Korea with great perseverance, first through the Agreed Framework and later through the Six-Party Talks. However, what we had to learn is that during the time that dialogue continued, North Korea had no intention whatsoever of abandoning its nuclear or missile development. For North Korea, dialogue was instead the best means of deceiving us and buying time. More than anything else, the following fact demonstrates that. In 1994, North Korea had no nuclear weapons, and even its ballistic missile technology was far from mature. Yet it is now working to attain hydrogen bombs and intercontinental ballistic missiles. Again and again, attempts to resolve issues through dialogue have all come to nought.
With what hope of success are we repeating the very same failure a third time? We must make North Korea abandon all nuclear and ballistic missile programmess in a complete, verifiable and irreversible manner. What is needed to do that is not dialogue, but pressure.
On 15 November, 40 years will have passed since a 13 year old girl named Megumi Yokota was abducted by North Korea. Megumi and many other abducted Japanese remain in North Korea even to this day. I will continue all possible efforts so they can set foot on Japan’s soil as soon as possible. I will continue until the day when they will finally be in the arms of their parents and their family members. Japan will face up to North Korea’s nuclear and missile threat through the Japan-United States alliance and through Japan, the United States and the Republic of Korea acting in unity. We consistently support the stance of the United States that all options are on the table.
Also, I appreciate the Security Council’s unanimous adoption, on 11 September, of resolution 2375 (2017), which imposes strict sanctions against North Korea. That clarified our intention to further intensify pressure on North Korea in order to force it to undertake a fundamental change in its path forward. But I must make an appeal to the General Assembly. North Korea has already demonstrated its disregard of the resolution by launching yet another missile.
The resolution is nothing more than the beginning. We must prevent the goods, funds, people, and technology necessary for nuclear and missile development from heading to North Korea. We must make North Korea comply fully with the repeated resolutions. We must ensure the strict and full implementation of the series of Security Council resolutions by all United Nations States Members. What is necessary is action. Whether or not we can put an end to the provocations by North Korea is dependent upon the solidarity of the international community. There is not much time left.
North Korea is in a truly fortunate location, adjoining the growth region of Asia and the Pacific. It has an industrious labour force as well as underground resources. If it were to make use of those, there could be a path for North Korea to dramatically grow its economy and improve public welfare. That is where North Korea’s bright future lies. By failing to resolve the abduction, nuclear weapon and missile issues and by becoming a threat to all humankind, there is absolutely no future that North Korea can open up for itself. In order to change North Korea’s policies, we must strengthen our unity.